 Case 18-11217         Doc 902    Filed 04/30/21 Entered 04/30/21 15:51:21           Desc Main
                                  Document      Page 1 of 11



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                EASTERN DIVISION


In re:
                                                  Chapter 7

NEW ENGLAND CONFECTIONERY
COMPANY, INC.
                                                  Case No. 18-11217-MSH

                              Debtor.


                 REPORT AND HEARING AGENDA REGARDING
         FIRST OMNIBUS OBJECTION TO CLAIMS BY CHAPTER 7 TRUSTEE

         Harold B. Murphy, the Chapter 7 trustee (the “Trustee”) of New England Confectionery

Company, Inc. (the “Debtor”) respectfully submits this report and hearing agenda with respect

to the First Omnibus Objection to Claims by Chapter 7 Trustee [docket no. 854] (the “Omnibus

Objection”) scheduled for hearing on May 4, 2021 at 10:00 a.m. and states as follows:

         1.     On March 17, 2021, the Court entered an order authorizing the Trustee to file the

Omnibus Objection and approving a form of notice to holders of claims identified in the

Omnibus Objection [docket no. 852].

         2.     On March 19, 2021, the Trustee filed the Omnibus Objection, objecting to the

allowance of the following twenty-four (24) asserted claims against the Debtor (as set forth

below, the “Disputed Claims”):

                      ADDCO INCORPORATED [Claim No. 133];

                      Aramark Uniform & Career Apparel [Claim No. 124];

                      Carlin O’Brien, Inc. [Claim No. 180];

                      Co-Sales Northern Calif. [Claim No. 14];
Case 18-11217       Doc 902   Filed 04/30/21 Entered 04/30/21 15:51:21      Desc Main
                              Document      Page 2 of 11



                   Crown Equipment Corporation [Claim No. 93];

                   Customized Energy Solutions [Claim No. 145];

                   Dillon Boiler Services Co., Inc. [Claim No. 163];

                   Dynamic Packaging [Claim No. 57];

                   Great Northern Insurance Co. [Claim No. 117];

                   Hockenburg Newburgh Sales and Marking [Claim No. 27];

                   Industrial Silo Source Inc. [Claim No. 27];

                   Internal Revenue Service [Claim No. 51];

                   International Assoc. of Machinists [Claim No. 142];

                   Interstate Container Lowell, LLC [Claim No. 64];

                   Kraft Power Corp. [Claim No. 25];

                   Mancini Sales & Marketing [Claim No. 3];

                   McIntosh Box & Pallet Co. Inc. [Claim No. 90];

                   McIntosh Box & Pallet Co. Inc. [Claim No. 164];

                   Michael J. Kelley [Claim No. 91];

                   New England Sugars LLC [Claim No. 86];

                   Northland Industrial Truck [Claim No. 150];

                   Sixto Packaging Managing Agent [Claim No. 129];

                   US Department of Labor – OSHA [Claim No. 171]; and

                   US Department of Labor – OSHA [Claim No. 185].




                                         2
 Case 18-11217       Doc 902     Filed 04/30/21 Entered 04/30/21 15:51:21            Desc Main
                                 Document      Page 3 of 11



Attached as Schedule 1 to the Omnibus Objection is an alphabetical listing of the Disputed

Claims, the basis for the Trustee’s objection (identified by an Objection Code), and the proposed

allowed amounts and priority of each such claim.

       3.      The Trustee served the Omnibus Objection and the notice of the Omnibus

Objection approved by the Court on holders of Disputed Claims by first class mail and by

electronic mail at the addresses on the proofs of claim filed by holders of Disputed Claims

[docket nos. 856, 857].

       4.      Also on March 19, 2021, the Court entered an order and notice setting a non-

evidentiary video hearing on the Omnibus Objection for May 4, 2021 and establishing a deadline

of May 4, 2021 to respond to the Omnibus Objection [docket no. 858], which the Trustee served

by first class mail and by electronic mail on April 22, 2021 [docket no. 862].

     OBJECTIONS TO DISPUTED CLAIMS TO WHICH THE TRUSTEE RECEIVED A RESPONSE

       5.      Interstate Container Lowell LLC [Claim No. 64]. The holder of disputed Claim

No. 64 (“Interstate”) filed a response to the Omnibus Objection [docket no. 853]. The Trustee

has an agreement in principle with Interstate to resolve the objection to this Disputed Claim and

the disputes between the Trustee and Interstate in a related adversary proceeding [adv. proc. No.

1040]. The Trustee expects to shortly finalize and file a settlement agreement and motion to

approve such agreement pursuant to Fed.R.Bankr.P. 9019.

       PROPOSED DISPOSITION: Continue the hearing on this Disputed Claim generally.

       6.      McIntosh Box & Pallet Co., Inc. [Claim Nos. 90 and 164]. The holder of

Disputed Claims No. 90 and 164 (“McIntosh”) has agreed that Disputed Claim No. 164 is

duplicative and should be disallowed as set forth in the Omnibus Objection. McIntosh has

provided the Trustee with additional documentation in support of Disputed Claim No. 90 and the




                                             3
 Case 18-11217       Doc 902     Filed 04/30/21 Entered 04/30/21 15:51:21            Desc Main
                                 Document      Page 4 of 11



Trustee has agreed that Disputed Claim No. 90 should be allowed as a non-priority unsecured

claim in the amount of $19,243.90.

       PROPOSED DISPOSITION: Disallow and expunge Claim No. 164 as duplicative and

allow Claim No. 90 as a non-priority unsecured claim in the amount of $19,243.90 in accordance

with the proposed order submitted with this report.

       7.      Industrial Silo Source Inc. [Claim No. 66]. The holder of Disputed Claim No. 66

has agreed that Claim No. 66 should be allowed as a non-priority unsecured claim in the reduced

amount of $29,172.66 as set forth in the Omnibus Objection.

       PROPOSED DISPOSITION: Allow Claim No. 66 as a non-priority unsecured claim in

the amount of $29,172.66 in accordance with the proposed order submitted with this report.

       8.      The holders of the following Disputed Claims contacted the Trustee and have

provided the Trustee with additional information with respect to their Disputed Claims: Aramark

Uniform & Career Apparel [Claim No. 124], Crown Equipment Corporation [Claim No. 93],

International Association of Machinists [Claim No. 142], Kraft Power Corp. [Claim No. 25],

New England Sugars [Claim No. 86], and Carlin O’Brien, Inc. [Claim No. 180]. The hearing on

the Disputed Claim No. 180 has been continued to May 25, 2021 [docket no. 877]. On April 28,

2021, the Court entered an order granting the Trustee’s assented to motion to continue the

hearing on Disputed Claim Nos. 25, 86, 93, 124 and 142, but the continued hearing on these

Disputed Claims has not yet been scheduled [docket no. 885].

     OBJECTIONS TO DISPUTED CLAIMS TO WHICH THE TRUSTEE RECEIVED A RESPONSE

       9.      Northland Industrial Truck Co. [Claim No. 150]. On February 11, 2019, a notice

of transfer was filed with respect to this Disputed Claim [docket no. 525]. It does not appear




                                            4
 Case 18-11217        Doc 902      Filed 04/30/21 Entered 04/30/21 15:51:21             Desc Main
                                   Document      Page 5 of 11



from undersigned counsel’s records that the Omnibus Objection and related notices were served

on the listed transferee of this Disputed Claim.

       PROPOSED DISPOSITION: Reschedule the May 4, 2021 hearing on this Disputed

Claim for a period of approximately thirty (30) days (or a date convenient for the Court) and (ii)

extend the deadline for the holder of such Disputed Claim to respond to the Claim Objection

through and including ten (10) days prior to the newly scheduled hearing date.

       10.     The Trustee did not receive a response to the objections to Disputed Claims Nos.

3, 14, 27, 51, 57, 90, 91, 117, 129, 133, 145, 163, 171, and 185. These Disputed Claims are

listed alphabetically listed on Exhibit 1 to this report together with the basis for the Trustee’s

objection (identified by an Objection Code) and the proposed allowed amounts and priority of

such claims.

       PROPOSED DISPOSTION: Reduce, disallow, reclassify, or subordinate the Disputed

Claims in accordance with the proposed order submitted with this report.

       Attached as Exhibit 2 to this report is a proposed form of Order with respect to the

Omnibus Objection allowing, reducing, disallowing, reclassifying, or subordinating certain

Disputed Claims as set forth in this report.

                                               Respectfully submitted,

                                               HAROLD B. MURPHY, CHAPTER 7 TRUSTEE,
                                               By his counsel,

                                               /s/ Christopher M. Condon
                                               Christopher M. Condon (BBO #652430)
                                               MURPHY & KING, Professional Corporation
                                               One Beacon Street
                                               Boston, Massachusetts 02108
                                               Tel: (617) 423-0400
                                               Email: ccondon@murphyking.com
Dated: April 30, 2021




                                               5
 Case 18-11217       Doc 902     Filed 04/30/21 Entered 04/30/21 15:51:21            Desc Main
                                 Document      Page 6 of 11




                                CERTIFICATE OF SERVICE

       I, Christopher M. Condon, hereby certify that on April 30, 2021, I caused a copy of the

foregoing report and hearing agenda and all exhibits thereto to be filed through the Court’s

CM/ECF system and served electronically upon all parties entitled to notice thereunder.

                                                     /s/ Christopher M. Condon
                                                     Christopher M. Condon




                                            6
                                              Case 18-11217            Doc 902        Filed 04/30/21 Entered 04/30/21 15:51:21              Desc Main
                                                                                      Document      Page 7 of 11
                                                                                                  EXHIBIT 1
                                                                                                      Paragraph of
                                                   Filed Amount of       Filed Priority   Objection    Omnibus       Recommended Allowed    Recommended Allowed     Recommended Allowed
Claim No.                  Claimant                     Claim               Amount         Code        Objection         Priority Claim        Unsecured Claim       Subordinated Claim

  133       ADCCO Incorporated                     $       69,194.50                         B             13                       $0.00                  $0.00                   $0.00

   14       Co-Sales Northern Calif.               $       25,314.88                         B             13                       $0.00                  $0.00                   $0.00

  145       Customized Energy Solutions            $       70,097.42                         B             13                       $0.00              $51,278.12                  $0.00

  163       Dillon Boiler Services Co, Inc.        $        4,657.00                         A             12                       $0.00                  $0.00                   $0.00

   57       Dynamic Packaging                      $       94,932.41                         B             13                       $0.00              $14,463.00                  $0.00

  117       Great Northern Insurance, Co.          Unliquidated                              B             13                       $0.00                  $0.00                   $0.00
            Hockenburg Newburgh Sales and
   27       Marketing                              $        8,915.96                         B             13                       $0.00               $4,989.72                  $0.00

   51       Internal Revenue Service               $        7,785.71     $    2,569.74       E             16                       $0.00               $3,650.25               $4,135.46

   3        Mancini Sales & Marketing              $       45,634.38     $   45,634.38      B,C          13, 14                     $0.00              $22,086.82                  $0.00

   91       Michael J. Kelley                      $       99,411.08                         D             14                       $0.00                  $0.00                   $0.00

  129       Sixto Packaging Managing Agent         $       92,459.73                         B             13                       $0.00              $76,782.87                  $0.00

  171       US Department of Labor - OSHA          $       23,336.00     $   23,336.00       E             16                       $0.00                  $0.00               $23,336.00

  185       US Department of Labor - OSHA          $       23,336.00     $   23,336.00       A             12                       $0.00                  $0.00                   $0.00
Case 18-11217   Doc 902   Filed 04/30/21 Entered 04/30/21 15:51:21   Desc Main
                          Document      Page 8 of 11




                                EXHIBIT 2
 Case 18-11217            Doc 902      Filed 04/30/21 Entered 04/30/21 15:51:21                    Desc Main
                                       Document      Page 9 of 11



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION


In re:
                                                          Chapter 7
NEW ENGLAND CONFECTIONERY
COMPANY, INC.

                                   Debtor.                Case No. 18-11217-MSH


                 ORDER REGARDING OMNIBUS OBJECTION TO CLAIMS

         This matter having come before the Court on the First Omnibus Objection to Claims by

Chapter 7 Trustee [docket no. 854] (the “Omnibus Objection”)1 filed by Harold B. Murphy, the

Chapter 7 Trustee of New England Confectionery Company, Inc. (the “Trustee”); the Trustee

having duly served the Omnibus Objection [docket no. 856 857]; the Court having issued a

notice of non-evidentiary hearing with respect to the Omnibus Objections [docket no. 858]; due

notice of the scheduled hearing on the Omnibus Objection, including the response deadline with

respect thereto, having been given by the Trustee [docket no. 862]; one response to the Omnibus

Objection having been filed [docket no. 853]; the Trustee having filed a report and hearing

agenda pursuant to Massachusetts Local Bankruptcy Rule 3007-1 with respect to the Omnibus

Objection; the Court having jurisdiction over the Omnibus Objection pursuant to 11 U.S.C.

§1334; the Omnibus Objection being a core matter pursuant to 28 U.S.C. §157(b)(2)(B); and due

cause appearing therefore, it is hereby ORDERED that:

                         Claim No. 133 of ADDCO INCORPORATED is hereby disallowed and
                          expunged;



1
  Capitalized terms not otherwise defined herein, shall have the meanings ascribed to them in the Omnibus
Objection.
Case 18-11217       Doc 902   Filed 04/30/21 Entered 04/30/21 15:51:21           Desc Main
                              Document      Page 10 of 11



                   Claim No. 14 of Co-Sales Northern Calif. is hereby disallowed and
                    expunged;

                   Claim No. 145 of Customized Energy Solutions is hereby allowed as a
                    non-priority unsecured claim in the amount of $51,278.12;

                   Claim No. 163 of Dillon Boiler Services Co., Inc. is hereby disallowed
                    and expunged;

                   Claim No. 57 of Dynamic Packaging is hereby allowed as a non-priority
                    unsecured claim in the amount of $14,463.00;

                   Claim No. 117 of Great Northern Insurance Co. is hereby disallowed and
                    expunged;

                   Claim No. 27 of Hockenburg Newburgh Sales and Marking is hereby
                    allowed as a non-priority unsecured claim in the amount of $4,989.72;

                   Claim No. 66 of Industrial Silo Source Inc. is hereby allowed as a non-
                    priority unsecured claim in the amount of $29,172.66;

                   Claim No. 51 of the Internal Revenue Service is hereby allowed as a non-
                    priority unsecured claim in the amount of $3,650.25 and as a subordinated
                    unsecured claim pursuant to 11 U.S.C. §726(a)(4) in the amount of
                    $4,135.46;

                   Claim No. 3 of Mancini Sales & Marketing is hereby allowed as a non-
                    priority unsecured claim in the amount of $22,086.82;

                   Claim No. 90 of McIntosh Box & Pallet Co. Inc. is hereby allowed as a
                    non-priority unsecured claim in the amount of $19,243.90;

                   Claim No. 164 McIntosh Box & Pallet Co. Inc. is hereby disallowed and
                    expunged;

                   Claim No. 91 of Michael J. Kelley [Claim No. 91] is hereby disallowed
                    and expunged;

                   Claim No. 129 of Sixto Packaging Managing Agent is hereby allowed a
                    non-priority unsecured claim in the amount of $76,782.87;

                   Claim No. 171 of US Department of Labor – OSHA is hereby allowed as
                    a subordinated unsecured claim pursuant to 11 U.S.C. §726(a)(4) in the
                    amount of $23,336.00; and




                                         2
 Case 18-11217       Doc 902   Filed 04/30/21 Entered 04/30/21 15:51:21      Desc Main
                               Document      Page 11 of 11



                    Claim No. 185 of US Department of Labor – OSHA is hereby disallowed
                     and expunged.




Dated:                                          __________________________
                                                Hon. Melvin S. Hoffman
                                                United States Bankruptcy Judge




                                        3
